Citation Nr: 1526007	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  09-41 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disability, to include as due to exposure to herbicides.

4.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney




ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active military service from September 1964 to September 1967, to include service in the Republic of Vietnam.  The Veteran's decorations for his active service include a Combat Infantryman Badge (CIB).

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2007, September 2008, and June 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In his October 2009 substantive appeal, the Veteran requested that he be afforded a hearing before a member of the Board.  The Veteran was scheduled for his requested hearing in December 2014.  In a December 2014 statement, the Veteran requested that his hearing request be canceled and his case forwarded to the Board.  Therefore, the Veteran's hearing request has been properly withdrawn.

The issues of entitlement to service connection for a skin disability and entitlement to an increased rating for PTSD with depression are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Bilateral hearing loss and tinnitus are etiologically related to acoustic trauma sustained in active service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

With an approximate balance of positive and negative evidence on an issue material to a determination, VA resolves reasonable doubt in the claimant's favor. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran asserts that he has bilateral hearing loss disability and tinnitus as a result of his active service.  Specifically, the Veteran reports that he was regularly exposed to combat noise while serving in the Republic of Vietnam, such as mortar blasts and large and small arms fire.  Service personnel records show that the Veteran's Military Occupational Specialty (MOS) during active service was light weapons infantryman.  He is a recipient of the Combat Infantryman Badge (CIB) for combat service in the Republic of Vietnam.  The Veteran's report of acoustic trauma during active service is conceded.  38 U.S.C.A. § 1154(b).  

A review of the Veterans's service treatment records (STRs) are silent for complaints of, or treatment for, either bilateral hearing loss disability or tinnitus while the Veteran was in active service.  However, the Veteran has consistently reported that he first experienced symptoms of bilateral hearing loss disability and tinnitus during active service and that the symptoms have continued since his separation from active service.  The Board notes that the Veteran is competent to report when he first experienced symptoms of bilateral hearing loss disability and tinnitus and that they have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Also, the Board finds the Veteran to be credible.

In October 2007, the Veteran was afforded an audiology evaluation.  At that time, the Veteran reported that he first experienced symptoms of bilateral hearing loss disability and tinnitus while he was in active service.  The examiner diagnosed bilateral sensorineural hearing loss and tinntius.  The examiner opined that the Veteran's bilateral hearing loss disability was not likley related to noise exposure in service.  In this regard, the examiner noted that the Veteran denied hearing difficulties at separation and his hearing levels were within normal levels at separation.  The examiner also opined that the Veteran's tinnitus was not related to service as there were no complaints of, diagnosis of, or treatment for tinnitus in active service.  

In June 2009, the Veteran was afforded another VA audiology evaluation.  He reiterated his previous report of combat related noise exposure in service.  The examiner confirmed the diagnoses of bilateral hearing loss disability and tinnitus.  The examiner opined that the Veteran's bilateral hearing loss disability and tinnitus were less likely as not related to noise exposure during active service.  The examiner noted that the opinion was based on the evaluation of the Veteran, the Veteran's reported history, available information, and the Veteran's primary occupational activities in heavy industrial construction for 35 years (with hearing protection).

The Board finds the October 2007 and June 2009 VA opinions to be inadequate for adjudication purposes.  In this regard, both examiners failed to provide an adequate rationale for the conclusions reached.  The Veteran has competently and credibly reported symtoms of bilateral hearing loss disability and tinnitus following his in-service noise exposure and since that time.  However, neither VA examiner appears to have considered the Veteran's lay statements regarding continuity of symtomatology.  Additionally, the October 2007 VA examiner noted that there was no treatment for, or diagnosis of, bilateral hearing loss disability or tinnitus while the Veteran was in active service.  However, the Board notes that the absence of treatment or a diagnosis in service is not enough, by itself, to support a negative opinion.  Further, the mere presence of post-service occupational noise exposure does not mean that the Veteran's hearing impairment was not first the result of in-service noise exposure.  Therefore, as the opinions are inadequate, they cannot serve as the basis of a denial of entitlement to service connection.  

In January 2010, the Veteran was afforded another VA audiology evaluation.  He once again reported his significant military noise exposure and reported that he first remembered experiencing tinnitus while in the Republic of Vietnam.  The examiner confirmed the diagnoses of bilateral hearing loss disability and tinnitus.  The examiner reported that an opinion regarding the etiology of the Veteran's bilateral hearing loss disability and tinnitus could not be made without resorting to speculation.  In this regard, the examiner noted that there was no evidence that bilateral hearing loss disability or tinnitus existed within one year of the Veteran's active service.  Additionally, the examiner also noted that there was no hearing loss or tinnitus shown in service, or subsequent to service, until the Veteran filed his claim in 2007.  The examiner further observed that as hearing loss and tinnitus typically occurred within six months to one year of noise exposure, it was difficult to determine whether bilateral hearing loss disability documented 40 years post military was related to active service.  

An examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  Further, in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered, and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

In this case, the January 2010 VA examiner was unable to provide an opinion without resorting to speculation and based that on a finding that there were no STRs to identify the presence of hearing impairment at separation.  The absence of medical records cannot be the sole basis for a negative etiological opinion, especially when a Veteran, as is the case here, has competently reported that he first experienced hearing impairment and tinnitus in service and that those symptoms have continued since separation from service.  For those reasons, the January 2010 opinion is not an adequate basis for a denial of entitlement to service connection.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify reduced hearing acuity and tinnitus, and his statements have been found credible. 

In sum, the Board concedes that the Veteran had significant noise exposure in active service.  The VA medical opinions of record are not competent opinions against the claim as they do not consider all the pertinent facts and do not provide complete, thorough, and detailed rationales supporting the conclusions reached.  The Veteran has competently and credibly reported a decrease in hearing acuity during service (following noise exposure), and he has competently and credibly reported tinnitus during service.  He has also credibly asserted a continuity of symptomatology since service.  In addition, he has current diagnoses of tinnitus and hearing loss that constitute disabilities for VA purposes.  See, e.g., 38 C.F.R. § 3.385 (2014).

The evidence for and against the claims of entitlement to service connection for bilateral hearing loss and tinnitus is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

With regard to his claim for an increased rating for PTSD with depression, the Board notes the Veteran submitted a December 2014 statement that constitutes a timely notice of disagreement with the rating assigned for his service-connected PTSD with depression in the June 2014 rating decision.  Further review of the record shows that the Veteran was not issued a statement of the case with respect to that issue in response to that notice of disagreement.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

With regard to the Veteran's claim of entitlement to service connection for a skin disability, the Board notes that a review of the record shows that the Veteran has been diagnosed with various different skin disabilities since his separation from active service; to include acne, rosacea, and tinea dermatitis, among others.  Additionally, the Veteran has reported that he was told he has chloracne.  Therefore, the Board has broadened the claim on appeal to entitlement to service connection for a skin disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran has reported that he first experienced skin problems after being exposed to herbicides while serving in the Republic of Vietnam.  As noted, the Veteran has been diagnosed with various skin disabilities since his separation from active service.  A review of the record shows that the Veteran has not been afforded a VA examination to determine the nature and etiology of his skin disability.

In light of the Veteran's report that he first experienced skin problems after his exposure to herbicides while serving in the Republic of Vietnam and his multiple skin disability diagnoses of record, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present skin disability, to specifically include chloracne.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, attempts to identify and obtain any outstanding VA and private treatment records should be made before a decision is made with regard to the remaining issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issue of entitlement to an increased rating for PTSD with depression.  Inform the Veteran of the requirement to perfect an appeal with respect to that issue.  If the Veteran perfects an appeal, return that issue to the Board.

2.  Identify and obtain any outstanding VA and private treatment records not already of record in the claims file.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  He is to be notified of unsuccessful efforts to allow him the opportunity to obtain and submit those records for VA review.

3.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of all skin disabilities present during the pendency of this appeal, to specifically include chloracne.  The claims file must be made available to, and reviewed in its entirety by, the examiner.  Any indicated studies should be performed. 

Based on the examination results and review of the record, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any identified skin disability, to specifically include chloracne, is etiologically related to the Veteran's active service, to include his exposure to herbicides while serving in the Republic of Vietnam.  

The rationale for all opinions expressed must be provided.

4.  Confirm that the VA examination report and medical opinions comport with this remand, and undertake any other development found to be warranted.

5.  Then, readjudicate the issue of entitlement to service connection for a skin disability.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


